Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 1 of 21 PageID #: 2305




         Reflecting on a Relative/Kinship Care Practice Model
             Through the Perceptions of Its Stakeholders

 KINSHIP CARE STRENGTHS ASSESSMENT                                     Q~~Q Professional Version   P
                    Key Findings and Recommendations
                            Presented to:
       West Virginia Department of Health and Human Resources
                                        March 2019


                                                          isa
                                                           &HL&
                                                                    KINSHIP
                                                          'eg +insight      Solutions
                                                              ~1 FE

                                     Corporate Office
                   8350 Frankstown Avenue           ~   Pittsburgh, PA 15221
                       412. 342. 0600     ~   asecondchance-kinship. corn
                            Sharon   L.   McDaniel, MPA, Ed.D.
                                     President      8   CEO
                                Report Contact: Jay Kadash
                  Sr. Executive Vice President of Communications, Content
                                and Systems Engagement
                                        Regional Office
             1341 North Delaware Avenue, Suite 504        ~   Philadelphia, PA 19125
                                          215.563.0790




                                                                                                       D1 39302
Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 2 of 21 PageID #: 2306




Table of Contents
Background.
Introduction
   Relative/Kinship Care: A National Perspective
   West Virginia: The Role of Relative/Kinship Care in Realizing a Transformation of Child Welfare..... 4
Executive Summary
   Method.
   Overarching Strengths of the System.
      Functional strengths observed;                                                                   .6
      Behavioral strengths observed:                                                                   .6
      System perception strengths observed:                                                            .6
      Feedback and communication strengths observed:                                                   .7

   Principle Recornrnendations                                                                         7
      Work Effort 1: Develop an Outcomes-Based Kinship/Relative Practice Model..                       .7
      Work Effort 2: Kinship/Relative Training and Support Program.                                    .7

   Conclusions .
Scope                                                                                                 1Z
Objectives .                                                                                          12
Stakeholders                                                                                          13
Methodology Employed .                                                                                13
Developing the Thematic Report                                                                        13
The Gap Analysis.                                                                                     14
   Overarching Contemplation on Strengths and Gaps in the System.                                     15
      Area   1: System Function.                                                                       15
      Area   2: System Behavior.                                                                      .16
      Area   3: System Complexity.                                                                    .17
      Area   4: Information Feedback System (Communication).                                          .18

Summary.                                                                                              19
A ppendix A.




 Copyright 2019 A Second Chance, Inc. d/b/a/ Kinship Insight Solutions   LLC




                                                                                                            D1 39303
Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 3 of 21 PageID #: 2307




Background
This report summarizes discovery sessions, focus groups and desk review findings
conducted as part of the Kinship Strengths Assessment — Professional Version™ (KSA-
PV) of the West Virginia Department of Health and Human Resources (DHHR).
Coordination of this process is being conducted by A Second Chance, Inc. (ASCI).
Based in Pittsburgh, Pennsylvania, ASCI has been a recognized leader for over 24
years in the use of pure kinship care practices. The model is nationally recognized and
is currently being used successfully in both Allegheny and Philadelphia counties.
The findings from the study are important for multiple reasons.
     o They show the          system's perceptions of relative/kinship care amid the opioid
        epidemic.
     o They identify regional similarities and points of distinction in the interpretation of
       relative/kinship care policy into process.
     o They provide multiple stakeholder perspectives on system strengths and
        challenges.

Introduction
Relative/Kinship Care: A National Perspective
When a state or county takes custody of a child but a relative becomes the caregiver for
that child, child welfare systems define it as "kinship care." Kinship care policies and
practices vary greatly by jurisdiction, and while somewhat guided by federal law and
policy, much of them are interpreted at state and county levels regarding issues such as
the definition of relative, licensing/certification requirements, training and supports, both
financial and otherwise. Varying interpretation of these policies and practices can further
obscure the basic value that children have a moral right to be with family. Furthermore,
data supports that when compared to traditional foster care, kinship care has the
potential to provide better safety, well-being and permanency.

Whether its systemic use is formal or informal, kinship (relative) care has long been a
force driving the foster care system. Relative caregivers are very much relied upon by
the child welfare system to maintain balance in regard to child welfare placements. Yet
paradoxically, it often relies on kinship arrangements to be made with limited supports
and/or without formal associations to the system.
As a response to and process for the system, kinship care continues to adapt to political
climates, economic conditions and social influences. As the nation confronts a
prescription drug epidemic, the interconnections between that crisis and child welfare is
apparent. Systems are overburdened by the rising number of children requiring out-of-
home placements, sadly a reversal of downward trends in foster care prior to the
epidemic. For families to successfully exit the system, relative/kinship care has
demonstrated success in the concurrent addressing of a child's safety and well-being
and a parent's recovery. It is a strategy and practice further strengthened when
practiced as a community-based response. Here, the system must recognize that a


 Copyright 2019 A Second Chance, Inc. d/b/a/ Kinship Insight Solutions   LLC




                                                                                                0139304
Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 4 of 21 PageID #: 2308




family's resilience is strengthened by building upon their existing and potential kinship
networks.

West Virginia: The Role of Relative/Kinship Care                               in   Realizing a Transformation of
Child Welfare
In West Virginia, there has been a dedicated and concerted effort to build a resilient
relative/kinship care response to child welfare needs. The strength of this response, we
believe, can be attributed in part to a strong sense of community and family, evident in
every region of the state. The state has emphasized the need to examine policies and
practices that are not only advantageous to best practices in relative/kinship care, but
also respectful and reflective of a value for family.
It is also evident that DHHR is guided by a posture that relative/kinship care is the best
option for an out-of-home placement. It is a value proposition that is driving their
process to transform the system. DHHR approached this study with transparency,
candor and a mindset open to change. Leadership and staff were highly engaged,
focused on improvement over frustration and dedicated to using the information
obtained from this study to strengthen their relative/kinship practice model. Rather than
a fixation on what is wrong with the system, DHHR approached the study from a
perspective of growth and change.
The environmental scan conducted with DHHR was administered from a values-based
orientation. In this frame, information is sought out to uncover how the system arrives at
decisions that are not merely alternatives, but best options based on a value for
relatives/kin in the system.
For example, when caregiver trainings are only scheduled during the day or on a
weekend, there is a disconnect in the system's empathy in understanding that
caregivers may work or have other commitments during the day. When the system
provides values-based options, it understands that the value is expressed by assessing
alternatives in how it contributes to safety, well-being and permanency outcomes for the
family. Thus, providing weekend and evening trainings is based on an assigned value
for family as opposed to a mere alternative. More training options provide a family-
friendly path to licensing. Training is part of the licensing process and not separated
from it. Because this approval provides financial and social supports, there is a value
add. DHHR was able to illustrate this "value add" in several areas, including training and
the homestudy.
During the focus groups, DHHR staff was transparent in communicating areas of
strength and challenge, in moving to a more values-based practice model for
relatives/kin. Clearly, line staff reflected on the frustrations and challenges of high
caseloads, which is honest and realistic. They did, however, augment comments that
identified how a value could improve a decision.
For example, many staff referenced the importance of the home-finder in the continuum
of care. Most indicated that this position was the needed support that would or could
specifically meet the needs of the relative/kinship caregiver. The option of using the
home-finder in this capacity speaks to an understanding that specific support for the

 Copyright 2019 A Second Chance, Inc. d/b/a/ Kinship Insight Solutions   LLC




                                                                                                                    0139305
Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 5 of 21 PageID #: 2309




caregiver will impact well-being and increase the probability of placement stability.   It   is
an option based on a value, not just a tactical alternative.
Barriers to transformation were identified as regulations, system fragmentation, policy
alignment, staff turnover and demographic challenges. Point-in-time communications for
this report also revealed the need to consider more data to better determine state and
regional child welfare needs. We believe it is essential to have this data due to
overlapping roles, scopes of practice and skills/knowledge that impact how the
workforce engages relative/kinship families. It is important to point out that despite these
challenges and barriers, DHHR provided insight into how it continues to pursue and
develop a relative/kinship care practice model that is culturally, socially and
economically sustainable for families in West Virginia.

Executive Summary
Method
The KSA-PV is a tool that reveals opportunities and challenges in addressing how we
engage and work with family/kin as a best practice in response to the children and
families who come to the attention of child welfare.
An environmental scan is like a SWOT (Strengths, Weaknesses, Opportunities and
Threats) analysis. It involves meeting with various stakeholders to gain a better
understanding of how philosophy, policies and practices respond to and advocate for
kinship care. Central to the scan are in-person conversations. These conversations are
conducted either as focus groups where two facilitators meet with groups of 5— 10
stakeholders or through one-to-one interviews with identified stakeholders.
The scan is guided by a kinship care readiness rubric. The rubric is a measurement tool
that articulates expectations that are reflective of best practices in kinship care. The
best practices are categorized so that they construct criteria that can be used to express
levels of competency and quality in kinship care. Numerical values are assigned to
competencies to guide conversation around a common denominator. The rubric
examines macro-criteria such as family value but utilizes a micro-lens to assess criteria
such as licensing and permanency.
The discovery period encompassed business-process-mapping sessions to reveal key
content, reducing any confusion around practice standards, process and outcomes.
Focus groups explored stakeholder experiences with relative/kinship care. The findings
highlight the complex and dynamic role of culture, both family and office, in
relative/kinship care and its impact on intake, placement, case management and
permanency.
Overarching Strengths of the System
Strengths discovered during the engagement are outlined below, according to four
areas:
     ~    Functional: observations on behaviors that motivate and move the system.


 Copyright 2019 A Second Chance, Inc. d/b/a/ Kinship Insight Solutions   LLC




                                                                                                  D1 39306
Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 6 of 21 PageID #: 2310




     ~    Behavioral: how the functions are seen                   in    events, process and response.
     ~    System perceptions: observations reflected                       in   an awareness that is
          interconnected to behavior.
Feedback and communication: use of perceptions to facilitate responsiveness.
Functional strengths observed:
     ~    A commitment to a reliance on relative/kinship                        care as a needed process   in   the
          system.
     ~    Knowledge and comprehension that regional and local customs and traditions
          influence process and policy execution and interpretation.
     ~    Processes have been adapted to accommodate the specific needs
          relative/kinship care.
     ~    Attention to enhancing child and family well-being and resilience through
          supervision of line staff.
     ~    Consideration of how the role of the homefinder worker, and other line workers
          operate, in addressing the specific needs of the relative/kinship caregiver.
     ~    Transparent response regarding the need for a more comprehensive continuum
          of care to support family that goes beyond fiscal necessity and spans intake
          through post-permanency.

Behavioral strengths observed:
     ~    Efforts to increase the number of children placed with relative/kinship families.
     ~    Efforts to improve the home assessment process for relatives/kin.
     ~    Goal setting to advance how relatives/kin are engaged, assisted and
          compensated.
          Attentiveness to CPS investigation and home-finding timelines to reduce
          backlogs.
          Remaining educated and informed on the court's role in impacting
          relative/kinship care goals.

System perception strengths observed:
     ~    A developed    awareness that goals concerning permanency with relatives/kin are
          influenced greatly by individual, regional and department views on reunification,
          the definition of permanency for kin and the role of adoption.
     ~    A developed awareness that goals concerning normalcy, as it pertains to
          reasonable and prudent parenting standards, are being met with varying degrees
          of flexibility.




 Copyright 2019 A Second Chance, Inc. d/b/a/ Kinship Insight Solutions   LLC




                                                                                                                      D1 39307
Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 7 of 21 PageID #: 2311




Feedback and communication strengths observed:
     ~    Verbal and behavioral attendance to facilitating faster and consistent response
          times when communicating with relatives/kin.
     ~    Attentiveness to regional differences                in   the use of communication channels      in    the
          relative/kinship response.
     ~    Identified communication structures for coordination between program
          management and staff management.
     ~    Monitoring and evaluating of relative/kinship care practices are in place.
Principle Recommendations
Two work efforts are identified that we believe can impact the system. Each effort is
synchronized to a goal that can be assessed through projected outcomes.
Work Effort 1: Develop an Outcomes-Based Kinship/Relative Practice Model
Goal: Identify current practices and desired future practices that will strengthen
relative/kinship practice for frontline, management, community and system
stakeholders.
Projected outcomes:
     ~    A specific relative/kinship practice model in West Virginia will lead to a consistent
          strategy for frontline and administrative decision-making that is assessed by
          identified outcomes.
     ~                                                                faster and more
          A relative/kinship practice model in West Virginia will lead to
          efficient homestudy approvals through by establishing a Gold Standard Process
          (GSP). GSP refers to the engagement processes of approving relative/kinship
          families within designated timeframes organized by benchmarks. These
          timeframes and benchmarks are then measured for accuracy and punctuality via
          corresponding outcomes.
     ~    A relative/kinship practice model in West Virginia willset staff-performance
          expectations and create a structure for accountability and due diligence,
          measurable through outcomes.
     ~    An internal communications plan will address resistance to change and increase
          staff buy-in and commitment to any relative/kinship practice-model
          enhancements or changes.
     ~    A pilot of the practice model, training and support structure in Kanawah County
          will   provide a study of the feasibility and viability              in   moving the work statewide.

Work Effort 2: Kinship/Relative Training and Support Program
Goal: Enhance the current kinship training and support programs so families and critical
staff are supported and well-trained in the nuances of relative/kinship care.


 Copyright 2019 A Second Chance, Inc. d/b/a/ Kinship Insight Solutions   LLC




                                                                                                                       D1 39308
Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 8 of 21 PageID #: 2312




Projected outcomes (for work effort 2):
     ~    A  caregiver relative/kinship training model in West Virginia will lead to improved
          client satisfaction between DHHR and relative/kinship caregivers.
     ~    A supportive supervisory structure that addresses reflection, secondary trauma
          and burnout will lead to a more stable workforce, including higher rates of
          retention.
     ~    A case capacity structure that facilitates predictive analysis will lead to a more
          stable workforce, including higher retention rates and hiring to address natural
          attrition.
     ~    A staff relative/kinship training model (pre-service, in-service and professional
          development) linked to relative/kinship care practice outcomes will lead to a more
          stable workforce, including higher retention rates.
Conclusions
Overarching themes cover a range of strengths, as well as areas for improvement
regarding practice experiences with relative/kinship care in the state system.
The elements of the system were identified through the consideration of system
function, behavior, complexity and feedback. Functionally, there is a commitment to the
use of relative/kinship care, however, the roles to fulfil that commitment are hindered by
high caseloads, overlapping assignments (such as with the home-finder) and varied
interpretations of policy by region and challenging the administration in maintaining
system consistency. The system's behavior is characterized by events. Here, we
observed conflicting response to these events by different stakeholders. There are clear
gaps between DHHR and the court system in how relative/kinship families should be
engaged in areas such as visitation and birth family relationships, the use of waivers in
approving relative/kinship homes and absence of data driving decision-making between
the courts and the system. This lack of data is most noticeable in that case-capacity
does not factor into intake.
Complexities in a system are to be expected, however, here again we see many
functions or events adding to the complexities of system process. For instance, the
issue of new hires and staff turnover yields a high level of complexity regarding
casework and supervision, where many supervisors are remediating basic social work
skills. Permanency planning is also made more complex by anticipation of the court,
GALs or the prosecutor's influence on the caregiver and how it may be counterintuitive
to what the family wants.
The feedback channels were also examined, with the biggest gap being the lack of
consistent and formalized monitoring and evaluating channels. It was noted that
confirmation of work is signaled more verbally than in written documentation. Very little
documentation was identified as going into a database. Feedback loops for
relative/kinship caregivers were not evident. If the relative/kinship caregiver does not
self-advocate, or advised on how to self-advocate, there is a lack of opportunity for the
relative/kinship caregiver to seek assistance or supports.


 Copyright 2019 A Second Chance, Inc. d/b/a/ Kinship Insight Solutions   LLC




                                                                                                D1 39309
Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 9 of 21 PageID #: 2313




These findings can be used to inform stakeholders about the use of relative/kinship care
as a practice, strategy and program to confront several challenges the West Virginia
child welfare system faces. Lastly, the information can educate the system and
community on how to implement a value for family—demonstrated in relative/kinship
care —to better serve children and their families in rebuilding stability.
Focus group responses are organized within the critical elements of the readiness
rubric. The focus group findings lead to the following conclusions:
   1.   Stakeholder perspectivesinfluence engagement strategies with relatives and kin
        that are not consistent or formalized. Viewpoints vary greatly on the use of
        relative/kinship care as a means of addressing the shortage of non-relative foster
        care available. This appears to be influenced by position, experience and
        education. For instance, newer workers see it only as process, whereas some
        seasoned workers question its ability to meet safety needs for the child. There is
        a need for a communication plan that directly addresses the cultural shift needed
        to successfully use relative/kinship care as the preferred placement outside of
        capacity need.
   2. Relative/kinship   engagementis ranked and assessed predominantly through
        placement   and permanency outcomes. The casework engagement that should
        occur in-between placement and permanency is less developed in thought and
        action. This gap may be reflected in disruptions to relative/kinship placements,
        lack of support for the caregiver, and no planned interaction between the
        relative/kinship caregiver and birth family, which can impact reunification goals.
        For instance, it is not unusual that a relative/kinship caregiver will not see a
        caseworker after the original placement.
   3. The rich diversity of regional and county supportive services contributes greatly
      to theimpact of relative/kinship care. While this enriches the relative/kinship care
      response, it also creates gaps in service. Regional variations need to be further
      examined to explain in more detail underlying causes in dispersity between
      regions and if they are warranted when examined against state policy. For
      instance, waivers and court orders can vary greatly by region. What is waived for
        the homestudy     in   one county may be upheld   in   another.
        The focus group format indicated regional variations that need further exploration
        to identify. Further exploration can occur in workgroup sessions and add
        credence to whether the responses revealing regional differences were more
        reflective of individual views or the collective voice of the subgroup (home-
        finders, CPS workers, etc.)
        Use of waivers:
          0   Regions 2 and 4 communicated very liberal use of waivers to approve
              relative/kinship homes.
          0   Region 2 communicated that there are vast inconsistencies among
              counties in what can be waived in a homestudy.




                                                                                             D139310
Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 10 of 21 PageID #: 2314




          0   Region 3 communicated that there is confusion on what is now able to be
              waived and it is highly interpretive.
          o   Region   1   did not mention waivers until prompted by the moderator.

    Use of PRIDE training:
          0   Only region 2 indicated that relative/kinship caregivers can get waived "out
              of training."
    CPS backlog:
          0   Only region 4 to indicated that a backlog did existed.
    Demand payment:
          o   Regions 1 and 4 communicated that they understood and used demand
              payments.
          0   Region 3 communicated that caseworkers do not know how to use demand
              payments.
          o   Region 2 did not discuss demand payments, even when prompted by the
              moderator.
   Although we can point out regional variation, the focus group format is stronger    in
   facilitating the fact that there are more disparities than similarities.
   4. The quality of relative/kinship care from interpretation of policy across the state is
      uneven and inconsistent, leading to potentially incomplete, inaccurate and
      precarious communication with relatives/kinship care families. Whether through
      training, supervision or immersion into an office culture, staff is reflective of gaps
      in the understanding of engagement between members of the triad (child, birth
      family and caregiver) and to what is deemed appropriate or inappropriate when
      facilitating communication between family members. For instance,
      relative/kinship caregivers are informed that if any communication occurs with the
      birth family, the child/children will be removed.
    5. Practical and financial ramifications of poor communication are evidentin missed
       IV-E reimbursements. Incidents of court orders for relative/kinship care
       placement were frequently mentioned. In most reported incidences, this was       in
       response to a homestudy denial based on a non-safety licensing standard.
       Additionally, there was no data available on how diversionary tactics are
       impacting IV-E reimbursements.
    6. Regional practices are conflicting with state policy; engagements with
       relatives/kin are more process than policy. Although regional differences are to
       be expected, gaps were noticed in that the office process was being
       misconstrued as the policy. For instance, caseworkers are not aware when the
       45-day timeline to licensing begins as it varies by region. For some it is intake, for
       another, placement.




                                                                                             10



                                                                                                  D1 39311
Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 11 of 21 PageID #: 2315




       Timelines are essential in relative/kinship casework because they are part of the
       chronology of child welfare. The 45-day licensing timeline is not an independent
       component, but part of the continuum of care. When responding to the 45-day
       timeline, there were variations in response, and they varied within regions
       depending on location and position. Variations included:
          o   Lack of awareness that the 45-day timeline exists.
          o   Clarification of when the timeline clock begins — at intake or when
              assigned?
          0   Belief that the 45-day timeline is not achievable.
          0   Belief that the 45-day timeline is just a guide.
    7. The lines and cycles of communication do not align with role, accountability and
       case management. There is a gap in who is the lead communicator when
       engaging with the relative/kinship caregiver. This gap is leading to missing or
       replicated information provided to the family. For instance, there is an
       assumption that the contracted home-finder should provide information when that
       is not always the case.
    8. System communication      processes, for both relativeslkin and their caseworkers,
       are not clear or consistent, resultingin duplicate andior contradictoryinformation
       for all stakeholders. Building on conclusion No. 7, the stream of communication
       also impacts engagement between staff. For instance, the ongoing CPS worker
       moves a case to adoption with an incomplete homestudy or the contracted
       home-finder is not sharing all information with the DHHR home-finder.
    9. Relative/kinship   careis practiced, but without an exact model ofhowit should
       operatein the system. There is a clear realization that relative/kinship care must
       be a system response to child welfare in the state, however, there is not a
       concrete example of what the model looks like. For example, the KSA-PV team
       worked with administration to create a flowchart from intake to placement. Lack
       of a concrete model results in staff using mental models that may not reflect
       policy and process.
    10. The "service culture"is often moreinvolved than engaged, which speaks more to
        timelines for the homestudy than case management. Engagement with
        relative/kinship families tends to be completed in a checklist format, which does
        not facilitate a case-by-case approach to the homestudy. Checklists are
        reminders but should not take the place of understanding and knowledge. For
        instance, during a homestudy, misunderstanding the use of waivers can lead to a
       denial.




                                                                                            D139312
Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 12 of 21 PageID #: 2316




                                                                                                                                          d

                                                                   ~~
                                                                                                           Fhb   hh    Pp     d
                                                                                                                  Il    ddd       I   PPR ~   b
                                            OPS   hhbhhlb
                                                H
                                                  S   ~
                                                 I DHHR     OHHR

                                                                   OH   HR HF
                                                                         Nbh
                                                                                Pb R
                                                                                 Phd




                                                                                           DHHR
                           hbh lhbpd
                 d
                     CPS
                     Id      d   I   Rdd
                                           ph         I*
                                                                                       H
                                                                                           ~ Fhd
                                                                                               RSO




 Business Map of OHHR Casework Flow (see appendix A for enlarged version)

 Scope
 The purpose of the environmental scan of the KSA-PV™ was to learn more specifically
 what the regional areas/offices are processing and implementing, regarding the use of
 relative/kinship care in the state's child welfare system. The objectives included: 1)
 identifying user stories and detailed descriptions of relative/kinship care engagement in
 the mindset, implementation and use of group-home care; and 2) identifying workflow
 and methods applicable to relative/kinship care.

 Objectives
     ~    To provide a framework for visualizing the organizational and environmental
          factors that operate in the state's relative/kinship care system. This visualization
          was used to site the level of correspondence between actual and perceived
          execution of relative/kinship care policy.
     ~    To engage DHHR in the examination of their current relative/kinship care
          situation with the intent of improving it through the strengthening of current best
          practices and gaining awareness of service gaps to improve policy and process.
     ~    To differentiate between the child welfare system's interrelated and interlinking
          subsystems to identify how one subset is impacting another. Central to this was
          the subsystem of relative/kinship care. By identifying the relationships, the
          subsystems'ommunication channels can be strengthened, replaced or
          removed.
     ~    To classify how stakeholders in the subsystems take accountability for the
          system's outcomes and if the outcomes lead to improvements in relative/kinship
          care process.
     ~    The assessment was conducted in the four regions DHHS identifies                                                                        in   the
          administration of the child welfare system.




 Copyright 2019 A Second Chance, Inc. d/b/a/ Kinship Insight Solutions                               LLC
                                                                                                                                                             12



                                                                                                                                                                  D139313
Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 13 of 21 PageID #: 2317




 Stakeholders
 DHHR identified key stakeholders through the business-mapping conversations. The
 stakeholder list remained fluid throughout the process, with new groups added as
 needed.

                  Stakeholder category                                                   Job types
  Frontline staff                                                        ~     CPS workers over 3 years
                                                                         ~     CPS workers under 3 years
                                                                         ~     Home-finders over 3 years
                                                                         ~     Home-finders under 3 years
                                                                         ~     Adoption workers
                                                                         ~     Youth services worker

  Supervisory                                                            ~     GPSS over 3 years
                                                                         ~     GPSS less than 3 years
                                                                         ~     Home-finders over 3 years
                                                                         ~     Home-finders under 3 years

  Administrative                                                         ~     Program manager
                                                                         ~     Regional program manager

  Training                                                               ~     PRIDE trainers
                                                                         ~     Staff trainers

  Clients                                                                ~     Relative/kinship caregivers
                                                                         ~     Youth
                                                                         ~     Biological family

  Legal                                                                  ~     Judges
                                                                         ~     CASA
                                                                         ~     GAL


 Methodology Employed
 The project team followed a three-step approach: 1) identification of key staff for focus
 groups; 2) a broad, comprehensive desk review; and 3) a comprehensive literature
 search of the state's existing child welfare reform efforts. The ASCI team employed a
 snowball technique", as focus groups would often refer to other stages in the continuum
 of care, as well as issues related to a value for family and kinship care. These issues
 can all be connected to relative/kinship usage in the four offices.

 Developing the Thematic Report
 Through qualitative data analysis, ASCI categorized focus group responses according
 to the nine critical items on the readiness rubric. Following each critical item, systematic


 Copyright 2019 A Second Chance, Inc. d/b/a/ Kinship Insight Solutions   LLC
                                                                                                             13



                                                                                                                  D1 39314
Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 14 of 21 PageID #: 2318




 inferences on patterns were made to draw on any common themes that emerged.
 Through these theme(s), ASCI arrived at conclusions to illuminate broader critical-item
 questions pertaining to relative/kinship care. Application of the conclusions is
 demonstrated under recommendations and additional data needed.
 To be considered:
     ~    Responses were collected over the course of six weeks. Participation was
          solicited and voluntary. Although the information is not representative of all
          groups, focus groups do provide real-life and in-time data in communal settings,
          which is difficult to obtain in any other methodology, such as surveys and one-on-
          one interviews. The jurisdiction and/or agency have insight as to what information
          may be generalized.
     ~    Because this is a qualitative analysis, the focus group team process does reflect
          elements of selectivity that involve a combination of deductive and inductive
          analysis. While initial categorizations under the critical items were shaped by pre-
          established questions, the qualitative analyst was open to drawing new meanings
          from the data available.
     ~    Interesting stories emerged from the responses. These stories were considered
          for their content response and how they could illuminate the broader study
          question of relative/kinship care. Also, deviations from themes and conclusions in
          this study were coded as:
              o    F   (Few)
              o    S (Some)
              o    M   (Many)
              o    MO (Most)
              o   A (All)
          Codes were added to address possible regional and county differences that may
          be considered atypical to the state. The regions and/or county should revisit what
          may be considered atypical.
     ~    This report collected quantitative data to reflect different stakeholder voices.
          There was no weight assigned, as the data was not categorized by voice
          (position), knowledge or experience. Instead, this approach relies on the
          comprehensive integration of voices. Precautions were taken to ensure objective
          results.

 The Gap Analysis
 This report is framed from the lens of system thinking, which leads to system reform. By
 looking at DHHR systemically, ASCI can better identify the dynamics and
 interdependence of the elements that set into motion the system's functions, behaviors
 and complexities that respond to children and families. It is important to note that ASCI



 Copyright 2019 A Second Chance, Inc. d/b/a/ Kinship Insight Solutions   LLC
                                                                                           14



                                                                                                 D139315
Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 15 of 21 PageID #: 2319




 considers staff to be part of the system and how it functions (i.e., how the system
 behaves and communicates).
 Overarching Contemplation on Strengths and Gaps                               in   the System
 While relatives/kin should be held to high standards for the safety of children, it is
 important that each region and county—working to push the state into a more kinship-
 specific model of care — considers the very different way relatives enter the foster care
 system.
 Area     1:   System Function
 System function is reliant on its elements and how those elements are interconnected.
 When elements change, the subsequent changes to relationships and purpose may
 impact function.
 Framed by these critical elements from the readiness rubric:
    ~ Evidence that families are valued, engaged in processes throughout the
      organization and have an impact on decision-making.
      ~    State's current values and practices align, reflecting best practices in
           (relative)/kinship care case management.
      ~    Evidence of ethical frameworks and culturally responsive practices in
           organizational decision-making regarding (relative)/kinship care.
 In   the relative/kinship continuum of care, these functional strengths were observed:
      ~    A commitment to a reliance on relative/kinship     care as a needed process in the
           system.
              o Challenge: An overemphasis on processisimpacting engagement, thus
                 limiting interaction with families to activity, outreach and charity.
      ~    Knowledge and comprehension that regional and local customs and traditions
           influence process and policy execution and interpretation.
                 Challenge: Knowledge and comprehension do not progress to analysis
                 0
                 and application.
      ~    Processes have been adapted to accommodate the specific needs
           relative/kinship care.
                 o   Challenge: Adaptations shouldimprove function; however, understanding
                     the crisis-based, traumatic nature of relati velkinshi p care is a prerequisite
                     for understanding the adaptions.
      ~    Attention to enhancing child and family well-being and resilience through
           supervision of line staff.
                 o   Challenge: Resiliencein relativelkinship care must consider theimplicit
                     bias embedded in identifying risk factors.



 Copyright 2019 A Second Chance, Inc. d/b/a/ Kinship Insight Solutions   LLC
                                                                                                  15



                                                                                                       D139316
Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 16 of 21 PageID #: 2320




                         ~   Here, resilience refers to flexibility. To recognize the strengths of
                             relative/kinship care means appreciation that a risk (safety) factor
                             that was once considered universalin traditional foster care
                             approval, requires individual examination under a relati velkinshi p
                             care practice model. The standard is safety within an existing family
                             structure as opposed to an imposed system prerequisite.
               0    Challenge: Case capacity and worker turnoverimpact the predictability the
                    system can assumein meeting the goals of the case plan.
     ~    Consideration of how the role of the homefinder worker, and other line workers
          operate, in addressing the specific needs of the relative/kinship caregiver.
               0   Challenge: Currently staffis operating with line demarcations of
                   accountabilityin working through process with relativeslkin.
     ~    Transparent response regarding the need for a more comprehensive continuum
          of care to support family that goes beyond fiscal necessity and spans intake
          through post-permanency.
              0 Challenge: Unintended consequences, resulting from oscillating levels of
                 support for relatives and kin, are not being defined systemically, and
                 therefore impact practice standards.
 Area 2: System Behavior
 System behavior reveals itself over a course of events. Here, behaviors (or sometimes
 intended behaviors) were preceded by events, and their outcomes were contingent on
 structure.
 Current best-practice behavior and intent solicited:
     ~    Efforts to increase the number of children placed with relative/kinship families.
               o    Observed status: Lack of data-informed responses that provide level of
                    service qualifications for the relativelkinship placements.
                         ~   Although the data exists, staff did not refer back to that data to
                             support or query any decision-making processes. For example,
                             although most discussions reflected a need to improve timelines for
                             the homestudy, the percentage of cases currently meeting and!or
                             exceeding the 45-day requirement could not be substantiated by
                             data. Regarding permanency, there was no reference to
                             percentages of reuni fications, adoptions and guardianship. This
                             data is needed to inform program enhancement andior
                             improvements.
     ~    Efforts to improve the home assessment process for relativeslkin.
               0    Observed status: Inconsistencies in allocating time and attention to
                    explain the approval process and work with kinship families to complete
                    the paperwork.


 Copyright 2019 A Second Chance, Inc. d/b/a/ Kinship Insight Solutions   LLC
                                                                                               16



                                                                                                     D139317
Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 17 of 21 PageID #: 2321




      ~   Attentiveness to CPS investigation and home-finding timelines to reduce backlog.
               0    Observed status: Case capacity is not allowing for adherence to time/ines,
                    which is compromising compliance.
      ~   Goal setting to advance how relatives/kin are engaged, assisted and
          compensated.
              0 Observed status: Goals are known, however there is no systematic tool in
                  place that outlines due diligence measures to meet those goals.
      ~   Remaining educated and informed on the court's role in impacting
          relative/kinship care goals.
              0 Observed status: Areas of distinction between the court and child welfare
                  systems resultin a wide range of regional experiences, which impact how
                  re/ativeslkin, birth families and childreniyouth are involved regarding
                  engagement, support and permanency.
 Area 3: System Complexity
 Incomplex systems, subsystems will typically have functions and behaviors that
 compete with or diverge from the goals of the overall system. Here, consider the
 overarching themes that speak to these complexities.
 Specifically, in the context of goals:
      ~   A developed    awareness that goals concerning permanency with relatives/kin are
          influenced greatly by individual, regional and department views on reunification,
          the definition of permanency for kin and the role of adoption.
      ~   A developed awareness that goals concerning normalcy, as it pertains to
          reasonable and prudent parenting standards, are being met with varying degrees
          of flexibility.
 Possible reasons for the gaps:
      ~   Some workers and contractors are unskilled                           in   serving relative/kinship clients.
      ~   Basic preparation to work with relatives/kin                    in    a systems structure is not
          adequate.
      ~   Specific competences             in   social work delivery are not required for employment.
      ~   In-service training opportunities are absent.
      ~   Basic training curriculum             in   relative/kinship care is deficient.
      ~   Units, regions, etc., have contradictory approaches.
      ~   Key framers of relative/kinship care have different aims.
      ~   Contrasting perspectives on practice guided by law, and practice guided by value
          and best interests of families.



 Copyright 2019 A Second Chance, Inc. d/b/a/ Kinship Insight Solutions   LLC
                                                                                                                        17



                                                                                                                             D139318
Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 18 of 21 PageID #: 2322




 The process revealed there is a need for relative/kinship capacity-building at the
 regional, DHHR and state levels, specifically addressing:
     ~    Engagement skills with the kinship triad throughout the continuum of care.
     ~    Developing a knowledge base of relative/kinship care beyond response.
     ~    Tools to be developed or refined for relative/kinship care.
     ~    The advancement of partnerships and community development to support
          relative/kinship service delivery.
     ~    Examination of legal and policy frameworks to see where the system                             is inhibiting
          access to relative/kinship supports and process.
     ~    Resolving challenges surrounding difference                          in   perspectives between the legal
          community and child welfare system.
     ~    Developing objective measures for reporting the quality of relative/kinship care.

 Area 4: Information Feedback System (Communication)
 In complex systems, feedback loops are how the system runs itself. Consistent
 behaviors, responses, protocols, etc., create feedback systems that either propel or
 inhibit movement through the system for all stakeholders.
 Noted feedback channels:
     ~    Verbal and behavioral attendance to facilitating faster and consistent response
          times when communicating with relatives/kin.
               o    Strength: Verbal and behavioral attendance to family value are
                    differentiated via appreciation of regional differences in a relative/kinship
                    response.
               0   Gap inhibitor: An ad hoc approach to relative/kinship care, rather than a
                   systemic one; CPS'ngoing approach to relative/kinship care is different
                   than that in adoption.
                      ~   Conversations were reflective of using an "as-needed" approach in
                          the homestudy and subsequent casework with relatives/kin.
                          Individual regions have been innovative as a result of this
                          approach, but in the process, successful engagement strategies
                          are not documented or put into systemwide practice.
                      ~   In conversation, the engagement approach to working with
                          relatives/kin was different between the two groups. CPS staff work
                          from a values proposition that relatives/kin are needed at this time
                          because of strains to the system. As such, they are more open to
                          waivers and adjustments to practice to accommodate relatives/kin.
                          Adoption staff work from a values proposition that engages
                          relatives/kin more from the perspective of working with traditional
                          adoptive-foster parents. For some, this perspective come across as


 Copyright 2019 A Second Chance, Inc. d/b/a/ Kinship Insight Solutions   LLC
                                                                                                                     18



                                                                                                                          0139319
Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 19 of 21 PageID #: 2323




                        antagonistic in supporting kinship guardianship and adoption.
                        Together, these two engagement tactics facilitate a practice model
                        that is not aligned in its value-based engagement tactics.
               o Recommendation: Evolve strategies that are more effective in rural
                 settings and can be applied as the foundation for casework.
     ~    Attentiveness to regional differences                in   the use of communication channels   in   the
          relative/kinship response.
               o    Strength: A relative/kinship response is apparent on the front end of the
                    continuum.
               0   Gap inhibitor: CPS is becoming a distinct sector of relative/kinship work
                   that is less apparent in ongoing and permanency work.
               o    Recommendation: Build relative/kinship ownership into each practice by
                    establishing outcomes for accountability.
     ~    Identified communication structures for coordination between program
          management and staff management.
             o Strength: Dedicated relative/kinship-oriented programming is in place.
             o Gap inhibitor: Regular professional development and staff retention are
                  negatively impacting program management when working with
                  relatives/kin, which prevents accurate data from being collected on the
                    capacity-building of relative/kinship work.
               o    Recommendation: Investigate staff salary increases and caseload
                    reduction.
                         ~   We would recommend getting data from exit interviews to see if
                             there are any correlations between salary and caseload in retaining
                             staff. Data can also come from rejected job offers to see if salary or
                             caseload played a role.
     ~    Monitoring and evaluating of relative/kinship care practices are in place.
               o    Strength: The intentions of home-finding and CPS work with
                    relative/kinship care were compared in each region, regarding quality and
                    outputs.
               o   Gap inhibitor: There are no monitoring tracks to note program objectives,
                   which prevents strategy evaluation.
               0    Recommendation: Incorporate daily outcomes into the database
                    dashboard.

 Summary
 The environmental scan produced many user stories and scenarios relevant to workflow
 analysis and assessment of relative/kinship care. A unifying theme across all references
 is that practices must be better coordinated, and communication improved, to facilitate a


 Copyright 2019 A Second Chance, Inc. d/b/a/ Kinship Insight Solutions   LLC
                                                                                                              19



                                                                                                                   0139320
Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 20 of 21 PageID #: 2324




 sense of personal responsibility  in assuring that the kinship triad —child/youth, caregiver
                  —
 and birth family is at the center and intimately involved in their case management.
 ASCI asserts that this triad-centric involvement will lead to a higher level of
 relative/kinship engagement, which can be quantified in outcome measures.
 The KSA-PV™ process has provided a more comprehensive understanding of how
 various work is performed in the regional and/or county work environments, and how
 these processes may be informed and/or modified with the integration of a more
 inclusive relative/kinship care plan. Presently, DHHR is aware of the value of family and
 how it manifests in kinship care, however, challenges remain in addressing the specific
 practices that impede movement across the continuum of care as it responds to
 relatives and kin.
 DHHR is to be commended for their willingness to engage in this process and in self-
 reflection regarding the role of kinship care culture in the service delivery process.
 Undertaking this evaluative work speaks to a commitment to creating a system of care
 that is responsive to the cultural values and needs of all families. This same
 commitment will likely fuel next steps to build on system strengths and improve the
 cultural responsiveness of kinship care and its impact on group-home use.


 *Snowbal/ing technique or snowball sample: Snowball samples begin from a core of
 known elements and are then increased by adding new elements given by members of
 the original sample. The termis based on the analogy of theincreasing size of a
 snowball when rolled down a snow-covered slope.




                                                                                          20



                                                                                                D1 39321
                                       Case 3:19-cv-00710 Document 130-2 Filed 09/02/20 Page 21 of 21 PageID #: 2325




          Appendix A



                                                 CPS Intake Worker transfers case to CPS Ongoing Worker



                                                                                                                                             Monitoring, support and review of:
                                                                                                                                         approved caregivers. child and birth parents

                            CPS Intake Worker                                               Best practice: 45 days to approval
                            generates referral                                                                                                             PRIDE
                                to DHHR                DHHR Home-Finder Supervisor
                               Home-Finder            issues provider number 8 assigns
                                Supervisor                 to DHHR Home-Finder
                                                 DHHR             Worker                 DHHR
                   CPS                      HOME-FINDER                            HOME-FINDER
                                                                                                                            CPS                                                         AdoPtiorl
                                                                                                                                                                                                    Carry case
                                                                                                                                                                                                    to permanency
                 INTAKE                     SUPERVISOR
                                                                                                                          ONGOING
                                                                                                                                                                                         Worker
                   Worker                                                           WORKER                                  Worker
                                                                                               DHHR
   CPS Intake Worker                                                                         Home-Finder                                                  GAL
decides to detain child   Cpr Intake Worker                                                  manages ASO
                          places with relative                                                  contractor                                                CASA




                                                                                                             ASO                     Secondary
                                                                                                             HOME-                    Worker
                                                                                                             FINDER




                                                                                                                                                                                                    21



                                                                                                                                                                                                                    D1 39322
